Citation Nr: 0200519	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  99-23 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
traumatic brain syndrome for a period prior to March 15, 
2000.

2.  Entitlement to a rating in excess of 30 percent for 
traumatic brain syndrome subsequent to March 15, 2000.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1962 through 
May 1964.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from an August 
1999 rating decision issued by the RO in Montgomery, Alabama, 
following receipt of the veteran's claim in January 1999.  
The rating decision denied the veteran's claim for an 
increased rating for his service-connected traumatic brain 
syndrome, then rated as 10 percent disabling.  The veteran 
expressed his disagreement with the RO's decision in a NOD 
filed in September 1999.  The RO issued a SOC in November 
1999 and the veteran perfected his appeal later that month, 
at which time he requested a hearing.  Thereafter, in March 
2001, the RO issued a rating decision SOC that increased the 
veteran's disability rating for this condition to 30 percent, 
effective March 15, 2002.

The veteran's hearing was scheduled for July 2001.  In July 
2001, the RO received a letter from the veteran's sister 
stating that the veteran was satisfied with his increased 
rating and would not be going forward with his appeal.  The 
Board received the file in August 2001.  Upon review of the 
file, the Board noted that the veteran's sister is not his 
authorized agent or representative.  Therefore, in August 
2001, the Board sent a letter to the veteran asking him to 
indicate whether or not he wished to proceed with his appeal.  
The letter informed the veteran, and his representative, that 
his appeal would be suspended for 30 days to allow adequate 
time for his response.  The veteran did not respond to the 
Board's request and the matter has been returned to the Board 
for adjudication.

FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  Since the date of his claim, the veteran's service-
connected traumatic brain syndrome has been manifested by 
complaints of memory impairment with objective findings of no 
more than slight memory loss; ability to maintain personal 
hygiene; normal thought processes; oriented; no delusions or 
hallucinatory elements; social isolation and depression; 
irritability; difficulty sleeping and difficulty in 
establishing and maintaining social and work relationships.

3.  The medical evidence of record does not contain findings 
showing that the veteran has flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; impaired judgment; and 
impaired abstract thinking.


CONCLUSION OF LAW

The criteria for 30 percent disability rating, but no higher, 
for traumatic brain syndrome have been met, both for a period 
prior to March 15, 2000 and currently.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.125, 4.126 and 4.130 (Diagnostic Code 9304 (2001)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the report of an 
examination conducted for VA purposes in connection with this 
claim, and the veteran's relevant treatment records have been 
associated with the claim file.  Moreover, it appears that 
the RO has informed the veteran, by means of the statement of 
the case and the supplemental statement of the case issued 
during the course of this appeal, of that evidence which 
would be necessary to substantiate the claim.  The veteran 
has not indicated that there is additional evidence available 
relating to the severity of his traumatic brain syndrome.  
Accordingly, VA has met its duty to assist in developing the 
facts pertinent to this appeal under the provisions of the 
recently enacted Veterans Claims Assistance Act of 2000, and 
no further development in this regard is required.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.

A review of the veteran's reports of separation, Form DD 214, 
revealed that he served on active duty in the United States 
Army from January 1962 to May 1964.

The veteran's service medical records show that he sustained 
a head trauma in service, when he was injured in a car 
accident.  He was diagnosed as suffering from chronic brain 
syndrome and was ultimately discharged from service due to 
this injury.  The VA granted service connection for this 
disorder in October 1964 and assigned a 100 percent 
convalescent rating from May 1964 until May 1965.  A review 
of the claims file indicates that the veteran did not receive 
a disability rating for this injury from May 1965 through 
August 1984, during which time he apparently received his 
military retirement pay.  In January 1999, the veteran filed 
a claim seeking an increased disability rating for this 
condition.

The veteran was examined for VA purposes in July 1999.  The 
examiner noted that the veteran's claims folder was not 
provided for review prior to the examination.  The veteran 
was a very poor historian and the history he provided 
regarding his injury and his military service was inaccurate.  
As a result, the report from this examination does not 
provide any information that was found to be helpful to the 
Board in evaluating the veteran's claim.

The RO subsequently obtained copies of the veteran's medical 
treatment records from the VA Medical Center (VAMC) in 
Mobile, Alabama reflecting treatment the veteran received 
from February 2000 through February 2001.  These records 
indicate that the veteran received treatment for symptoms of 
depression during this time period.

The veteran underwent a second psychiatric examination in 
July 2000.  The veteran's file was reviewed by the examiner 
prior to the examination.  The veteran reported that he was 
being treated at the VA facility in Mobile for depression and 
was taking Prozac.  He attributed his depression to his poor 
financial situation and his physical problems.  The veteran 
reported that he had worked as a truck driver and a welder in 
the past.  Mental status examination showed the veteran was 
pleasant, cooperative, fully oriented and that his sensorium 
was intact.  His mood and affect were essentially within 
normal limits.  As to his thought content, he described 
hearing a buzzing in his ears, but did not exhibit any 
psychotic symptoms such as hallucinations, delusions, 
referential thinking or paranoid ideas.  With regard to the 
veteran's judgment, the examiner noted that initially the 
veteran said that he was a fairly heavy drinker when he was 
in the service, but later said that he only drank on 
weekends.  The veteran stated that he had never had a problem 
with drugs and did not drink at this time.

The examiner suspected that a significant portion of the 
veteran's symptoms were related to his physical problems, 
which included diabetes, hypertension and sleep apnea.  The 
veteran had undergone bypass surgery .  The veteran 
complained of memory problems, but the examiner noted that it 
did not appear to be severe at this time because the veteran 
was able to relate his history in a logical and coherent 
manner and did not describe any particular problem with 
memory.  The examiner also noted that the veteran complained 
of problems with double vision and behavioral problems that 
are sometimes related to head injuries.  He diagnosed the 
veteran as suffering from dysthymic disorder and assigned the 
veteran a GAF score of 45.

The veteran also underwent a VA neurological examination in 
July 2000.  The veteran provided a narrative history of his 
accident and subsequent discharge from service consistent 
with that set forth above.  He stated that his most 
significant impairment was his memory, although he also 
experienced visual difficulties.  The examiner noted that the 
initial physical examination revealed left lateral rectus 
palsy.  The veteran also complained of intermittent diplopia 
since the accident.  He reported that he had made enough of a 
recovery from the accident to work and was employed as a 
welder until he sustained a severe electrocution injury.  He 
subsequently worked as a commercial truck driver, but his 
license had expired.  The veteran wore bilateral hearing 
aids.  He had also developed multiple medical problems over 
the years, including diabetes mellitus, heart disease, and 
hypertension.  He underwent bypass surgery in 1997.

Upon neurological examination, the veteran was alert, 
oriented and cooperative.  His cranial nerves were intact and 
normal, with the exception of ptosis on the left and mild 
anisocoria with the right pupil larger than the left.  The 
veteran's visual fields were full to confrontation, and the 
examiner did not perceive any extraocular muscle imbalance.  
Mild left facial weakness was observed.  The examiner 
reported that the veteran sustained a significant head injury 
with multiple skull fractures, and an intracerebral hematoma 
and a subdural hematoma, both of which required surgical 
evacuation.  She noted that the veteran has had some residual 
memory difficulties since his accident, and that he 
subsequently developed visual difficulties in addition to 
other medical problems.  (The Board notes that the veteran is 
service connected for eye problems.)  This examiner noted 
medical problems including diabetes mellitus, heart disease 
and hypertension, post bypass surgery in 1997, and the need 
to wear hearing aids.

The neurological examiner noted that, from the history, the 
veteran had sustained a significant head injury, wish 
residual memory and visual difficulties.  She also stated 
that ""Given the medical problems that he has subsequently 
developed, in my opinion, he is virtually unemployable 
certainly as either a welder or a commercial truck driver, 
and I do not see that he could be gainfully employed at this 
point in time."

The veteran's traumatic brain syndrome is evaluated under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9304 (2001).  
A 30 percent rating for this condition is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

Under this code, a 50 percent rating for traumatic brain 
syndrome is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The evidence does not show that the veteran displays 
flattened affect; panic attacks; difficulty in understanding 
complex commands; impaired abstract thinking; impaired 
judgment; or disturbances of motivation or mood.  While the 
veteran seems to experience some mild memory loss, he does 
not exhibit memory loss to such a degree that he appears to 
retain only highly learned material.  Both VA examiners note 
that the veteran also suffers from multiple nonservice 
connected physical problems, in addition to the residuals of 
his head injury, which compound his occupational impairment.

The evidence does show that the veteran experiences financial 
difficulties, physical problems unrelated to his head injury, 
mild memory loss, and depression.  A comparison of the 
reports of the mental examination and the neurological 
examination reveal similar findings by both physicians.  Both 
VA examiners attributed the veteran's present mental state to 
his physical problems.  Neither one observed the veteran to 
suffer from a significant memory problem.

After careful review, the Board concludes that the objective 
medical evidence and the veteran's statements regarding his 
symptomatology shows disability that more nearly approximates 
that which warrants the assignment of a 30 percent disability 
rating.  See 38 C.F.R. § 4.7 (2001).  The Board places 
significant emphasis on the psychiatric examiner's comments 
regarding the veteran's despondency over his poor financial 
situation and his significant nonservice connected physical 
problems, which include diabetes and hypertension, post 
bypass surgery.  The veteran complained of feeling depressed, 
but did not articulate symptoms associated with depression.  
However, these feelings do not appear to be related to any 
pathological process, or to be other than what might be 
expected in his circumstances.

The veteran reported previous work as a welder until he 
sustained a severe electrocution injury, and he subsequently 
worked as a commercial truck driver until his license 
expired.  He has nonservice-connected hearing problems and 
wears hearing aids.  The evidence does not show that his 
service connected disabilities caused the termination of his 
work as either a welder or a truck driver.

The Board considered assigning the veteran a rating higher 
than 30 percent, but the preponderance of the evidence is 
against assignment of such a rating.  As discussed above, the 
veteran does not meet the other criteria for a rating higher 
than 30 percent; for example, he has not exhibited flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech; impaired judgment, obsessional behavioral rituals, 
near-continuous depression, violence, poor hygiene, 
delusions, hallucinations or inappropriate behavior.  
Furthermore, as the examiner concluded, the veteran's mental 
state is related to his other physical and personal problems, 
as opposed to an increase in the severity of his traumatic 
brain syndrome symptoms.  Therefore, a higher rating is not 
warranted.

However, the Board, in reviewing the evidence, finds that the 
medical evidence of record at the time of the rating in 
August 1999 was insufficient to show the proper status of the 
veteran's traumatic brain syndrome.  Subsequent medical 
evidence, particularly the medical evaluations conducted in 
2000, give a much better picture of the disability.  The 
Board concludes that the medical findings in July 2000 
reflect the over-all disability for a period prior to that 
time.


ORDER

Entitlement to a rating in excess of 10 percent for traumatic 
brain syndrome for a period prior to March 15, 2000, is 
granted.

Entitlement to a rating in excess of 30 percent for 
service-connected traumatic brain syndrome for a period 
subsequent to March 15, 2000, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

